COOK, Judge
(dissenting):
Conditioning a promise of specified clemency action in regard to sentence on a promise by accused that he will not engage in unlawful conduct before the time specified for that action is not unique in American law. Apparently, it is an established part of the procedure in the trial courts of Florida known as withholding of adjudication of guilt under which the defendant must not violate the state’s penal law between the decision to withhold and the time of probation. See United States v. Cook, 10 M.J. 138 (C.M.A.1981). It was expressly recognized by this Court in United States v. Goode, 1 M.J. 3 (C.M.A.1975). There, the Court prescribed the. procedure to effectuate the condition upon a violation thereof by the accused. The principal opinion is, therefore, contrary to Goode, where the Court implicitly approved an agreement stating that “any act of misconduct between the date of trial and the date of the Convening Authority’s action” would “authorize the Convening Authority to approve any sentence adjudged and not suspend the same.” Id. at 5.
In Goode, the Court rejected a defense argument that a full hearing was required to invoke the good-conduct clause under the terms of Article 72, Uniform Code of Military Justice, 10 U.S.C. § 872, because “no suspension exists until the convening authority takes his action on the record.”1 We further observe that prior to the convening authority’s action “the sentence is inchoate and the staff judge advocate’s review is designed to present the matter of the penalty to be approved to the convening authority impartially and without the need for truly adversary proceedings and no right to be heard as such.” 2 While a hearing is not required, as assured by the Goode rule, the accused’s counsel would be afforded the opportunity to respond to the facts *152and circumstances of noncompliance with the plea-agreement provisions that are set forth in the staff judge advocate’s post-trial review.3 A formalized adversary hearing with the right of cross-examination is not constitutionally required as a condition precedent to the consideration of adverse evidence on sentencing. Williams v. New York, 337 U.S. 241, 69 S.Ct. 1079, 93 L.Ed. 1337 (1949). Under the federal rules, hearsay may be considered. Gregg v. United States, 394 U.S. 489, 89 S.Ct. 1134, 22 L.Ed.2d 442 (1969); Gelfuso v. Bell, 590 F.2d 754 (9th Cir.1978); United States v. Dockery, 447 F.2d 1178 (D.C.Cir.1971), cert. denied, 404 U.S. 950, 92 S.Ct. 299, 30 L.Ed.2d 266 (1971); Fed.R.Crim.P. 32. Thus, the Goode procedure is consistent with federal civilian practice.
I see no inconsistency between Goode and previous decisions of this Court dealing with impermissible conditions. In United States v. Cummings, 17 U.S.C.M.A. 376, 38 C.M.R. 174 (1968), the Court struck down a provision in a pretrial agreement which provided for the waiver of a speedy trial or a denial of due process because a plea of guilty under military law does not waive such rights. The Court, likewise, struck down a provision in the pretrial agreement in United States v. Holland, 1 M.J. 58, 60 (C.M.A.1975), which required the accused to enter a plea prior to presentation of evidence on motions because the provision constituted an “orehestrati[on]” of the trial and improperly infringed upon the prerogatives of the trial judge. The provision in this case involves post-trial misconduct, and, therefore, it cannot infringe upon the trial procedures within the province of the trial judge. This case is clearly distinguishable from the Cummings line of eases because the present agreement does not render the trial procedure a hollow shell, nor does it involve a nonwaivable right.
Referring to a good-conduct provision like the one in this case, Judge Fletcher observed in United States v. Lanzer, 3 M.J. 60, 62 n.4 (C.M.A.1977), that “[presumably the convening authority could require such a provision unless it was contrary to public policy.” He now finds that the provision transgresses public policy, citing United States v. Johnson, 2 M.J. 600 (N.C.M.R. 1976). I disagree. In Johnson, one judge expressed the opinion that a post-trial good-conduct provision was invalid, but the other two judges of the panel filed separate opinions in which each disagreed with that view of the law. Other cases from the United States Navy Court of Military Review are also contrary to that position.4
Post-trial misconduct is a proper matter for the consideration of a convening authority in determination of whether to approve the whole or part of the court-martial sentence. See United States v. Vara, 8 U.S.C.M.A. 651, 25 C.M.R. 155 (1958); United States v. Lanford, 6 U.S.C.M.A. 371, 20 C.M.A. 87 (1955). Cf. United States v. Mack, 9 M.J. 300, 317 (C.M.A.1980). The principal opinion acknowledges that post-trial misconduct may be used to vacate a suspended sentence, even if the misconduct occurred prior to the suspension action. United States v. Williams, 21 U.S.C.M.A. 292, 45 C.M.R. 66 (1972). In United States v. Lallande, 22 U.S.C.M.A. 170, 173, 46 C.M.R. 170, 173 (1973), the Court upheld provisions in a pretrial agreement which imposed various conditions of probation; it observed that the accused surrendered no “constitutional right that could affect his guilt or the legality of his sentence.” In the absence of a pretrial agreement, the convening authority can consider post-trial misconduct. Such misconduct might tend to induce the convening authority to approve the adjudged sentence or a more severe part of it than that provided in a plea agreement, which requires good conduct by *153the accused, but public policy does not proscribe consideration of post-conviction misconduct.
Turning to the majority’s analogy of this plea provision to the proceedings for vacation of a suspended sentence under Article 72, it should be first noted that the article applies only to certain kinds of sentence. Beyond that, the analogy disregards the inchoate nature of a sentence prior to action by the convening authority. He may, as noted earlier, consider numerous matters, including post-trial misconduct, in determining what sentence to approve. In my opinion, the analogy is unrealistic and undefendable in law, and Goode properly rejected it when it was initially presented to the court.
As to the lack of clarity that the majority now perceive in the provision, I observe first that the accused, his lawyer, and the trial judge had no trouble understanding its language and the consequence of a violation of it by accused. During the providency inquiry, the judge asked the appellant if he understood the terms of the provision, and appellant answered in the affirmative. Assuredly, the reference to the Uniform Code is not vague as the obvious import is inclusion of the punitive provisions of the Code. See Article 137, UCMJ, 10 U.S.C. § 937. I see no need for an enumeration of every offense proscribed by the Code. Indeed, in Lallande, the Court upheld provisions in a pretrial agreement which included the following conditions:
3. conducts himself in all respects as a reputable and law-abiding citizen;
4. does not associate with any known users of, or traffickers in, dangerous drugs or narcotics, or marijuana ....
Id. at 173, 46 C.M.R. at 173. As to the procedures for the enforcement of the provision, they need not, in my opinion, be delineated in the plea agreement. They were established by the Court in Goode and appellant is entitled to them as a matter of law, not agreement.
I would affirm the decision of the United States Army Court of Military Review.

. United States v. Goode, 1 M.J. 3, 5 (C.M.A. 1975).


. Id.


. In United States v. Cox, 22 U.S.C.M.A. 69, 46 C.M.R. 69 (1972), the Court did not resolve the issue of whether a hearing was a prerequisite for invoking a good-conduct provision because no such provision was set forth in the agreement in that case.


. United States v. Bigler, 50 C.M.R. 818 (N.C. M.R.1975); United States v. Nolan, 50 C.M.R. 360 (N.C.M.R. 1975); United States v. May, 49 C.M.R. 863 (N.C.M.R. 1974).